United States Court of Appeals
                     For the First Circuit

No. 02-9007
                   IN RE WILLIAM C. SHERIDAN,



                     WILLIAM C. SHERIDAN,

                     Defendant, Appellant,

                                 v.

                        NANCY MICHELS,

                              Appellee.




                               ERRATA

     The opinion of this court issued March 29, 2004, should be
amended as follows:

    On page 33:    line 6:   delete first two sentences in this
                   paragraph which read:    "Accordingly, pending
                   the entry of a final judgment by the district
                   court, based upon the recommended findings of
                   fact and conclusions of law entered by the
                   bankruptcy court, Sheridan is reinstated to the
                   bankruptcy court bar immediately.    See supra
                   note 9."

                   line 10:     delete "shall be" and replace with
                   "is";

                   line 11:       delete   "that"   and   replace   with
                   "which";

                   lines 15-16:     Delete "Sheridan is hereby
                   reinstated to the bankruptcy court bar, and
                   the..." and insert "The" before "case."